Exhibit 10.24

<<<To be executed on a stamp paper of Rs. 100>>>

 

ADDENDUM TO SERVICE AGREEMENT

 

BETWEEN

 

DIGITAL PAYMENTS PROCESSING LTD. (“DPPL OR SERVICE PROVIDER”)

 

AND

 

MY MOBILE PAYMENTS LTD. (“MMPL”)

 

 

This addendum to Service Agreement dated 23 March 2012 signed between the
Service Provider and MMPL (“Amendment Agreement”) is made at Mumbai this
___ September 2012 between:

 

Digital Payments Processing Limited, a public limited company registered under
the provisions of Companies Act, 1956 in India, and having its registered office
at 7th Floor, MET Complex, Bandra Reclamation, Bandra (West), Mumbai 400050,
Maharashtra, India, hereinafter called and referred to as the “Service Provider”
(which expression shall unless it be repugnant to the context or meaning thereof
be deemed to mean and include its successors and permitted assigns) of the FIRST
PART.

 

And

 

My Mobile Payments Ltd., a public limited company registered under the
provisions of the Companies Act, 1956 in India, and having its registered office
at 7th Floor, MET Complex, Opp. Lilavati Hospital, Bandra (West), Mumbai 400050,
Maharashtra, India, hereinafter referred to as “MMPL”, (which expression shall
unless it be repugnant to the context or meaning thereof be deemed to mean and
include its successors and permitted assigns) of the SECOND PART;    

 

 

 

 





1

 

--------------------------------------------------------------------------------

 



 

 

 WHEREAS –

 

1.

MMPL and the Service Provider have signed the Service Agreement, to avail
Support Services of the Service Provider in relation to MMPL Services as an
independent contractor according to the terms and conditions stated in
the Service Agreement.

2.

MMPL is providing Intellectual Property Rights (“IP Rights”) to Service Provider
towards which Service Provider is required to pay consideration to MMPL.

3.

The parties have mutually discussed, clarified and corrected certain commercial
obligations in order to laying out appropriate understanding prevailing between
the parties.

4.

The parties have identified that the break-down of fee that the Service Provider
is required to pay to MMPL is with respect to the IP rights licensed to Service
Provider and accordingly it is required to be paid in terms of the amount of
work involved on efforts basis. Accordingly the parties have decided to change
the payment structure and the license period to 7 years.  In addition the
payment is to be made only on the basis of certain prerequisites to be met by
MMPL and such periodical certifications are given to Service Provider.

5.

In addition to, the parties have identified certain practical errors related to
reimbursement of rental and electricity expenses that needs to be corrected and
appropriately recorded.

6.

Accordingly the parties considered it appropriate to mutually record all such
understanding for appropriate relationship management.       

 

NOW IT IS HEREBY AGREED AS follows:

 



2

 

--------------------------------------------------------------------------------

 



1.

Clause 3.4 of the Service Agreement shall be deleted entirely and substituted by
the following:

 

“MMPL Costs” shall mean

i) all and only such actual costs and fees payable to distributors and retailers
of MMPL as available on MMPL platform;

ii) Rs. 585,000 per month, plus applicable service tax,  on account of rent for
the premises situated at 7th Floor, MET Complex, opposite Lilavati Hospital,
Bandra (West), Mumbai 400050, Maharashtra, India (“Leased Office”) and such
periodical enhancement to the rent as per the rent agreement.  Such periodical
enhancement shall be shared between MMPL and DPPL on the same allocation
percentage existing on the Effective Date, i.e. in the ratio of 10:90 between
MMPL and DPPL, respectively.  It his hereby clarified that if the rent agreement
between MMPL and the existing owners of the Leased Office terminates, then the
aforesaid payment of Rs. 585,000 per month shall not be included in MMPL Costs.

 

2.

Clause 3.8 of the Service Agreement shall be deleted entirely and substituted by
the following:

 

 3.8.1 Parties hereby agree that MMPL requires certain amount of money for
enhancing and augmenting its Intellectual Property Rights (“IP Rights”) required
for the provision of MMPL Services. It is further agreed between the Parties
that MMPL shall provide exclusive license for the use of IP Rights to the
Service Provider during the License Period.    As a consideration for licensing
the IP Rights, as a consideration for right given by MMPL to Service Provider
for acquisition of customer and retailer on behalf of MMPL, for augmenting the
IP Rights and for minor developments and support, the Service Provider shall pay
to MMPL as follows:

 

i)

Rs. 37,500,000 (Rupees Thirty Seven Million Five Hundred Thousand only) to
MMPL on Effective Date.



3

 

--------------------------------------------------------------------------------

 



ii)

Rs. 15,000,000 (Rupees Fifteen Million only) to MMPL at the start of the first
quarter commencing on July 1, 2012.

iii)

Rs.7,500,000 (Rupees Seven Million Five Hundred Thousand only) to MMPL at the
start of the second quarter.

iv)

Rs.7,500,000 (Rupees Seven Million Five Hundred Thousand only) to MMPL at the
start of the third quarter.

v)

Rs.3,750,000 (Rupees Three Million Seven Hundred and Fifty Thousand only) to
MMPL at the start of the fourth quarter.

vi)

Rs.3,750,000 (Rupees Three Million Seven Hundred and Fifty Thousand only) to
MMPL at the start of the fifth quarter.

 

Each such payment is hereinafter referred to as “License and Augmentation Fee”

 

3.8.2  Notwithstanding anything contained herein,  the aforesaid payments are
subject to MMPL adhering to the following and providing to the Board of Service
Provider i) periodical quarterly narrative descriptions of the enhancements and
augmentations provided for in section 3.8.1 and ii) quarterly certification of
such as follows:

 

a.

Augmentation made to the existing IP Rights and sharing such augmented IP Rights
to Service Provider.

b.

Sharing related documentation to such IP Rights to the Service Provider and

c.

Removing bugs and issues from IP Rights from time to time. 

 

            Such narrative explanations shall be due to the Board of Service
Provider no later than 30 days in advance of the next scheduled payment of
License and Augmentation Fee, and failure to receive such narrative and
certification would be a  sufficient reason to delay payment of License and
Augmentation Fee.  

 

 3.8.3         The License and Augmentation Fees shall be subject to deduction
of tax at source, if applicable. Service Provider shall make that tax deduction
and any payment required in connection with that tax deduction within the time
allowed and in the



4

 

--------------------------------------------------------------------------------

 



minimum amount required by Applicable Law. Service Provider shall deliver to
MMPL the tax deduction certificates as prescribed by the Applicable Law that the
tax deduction has been made or (as applicable) any appropriate payment has been
paid to the relevant taxing authority within the time prescribed by the
Applicable Law.

 

3.8.4            This License shall remain in force initially for a period of 7
years from the Effective Date. Upon the expiry of the said term or the renewed
term (if any), this license shall automatically stand renewed for a further
term(s) of 7 years.  The initial term and each renewal is herein referred to as
the “License Period”. At each such renewal the Service Provider shall provide
Rs.500,000 to MMPL. 

 

3.

Clause 4.1 of the Service Agreement shall be deleted entirely and substituted as
follows:

 

4.1 In consideration of the terms and conditions mentioned herein and in
consideration of the License and Augmentation Fee, MMPL hereby grants an
irrevocable, exclusive license during the License Period in favour of the
Service Provider to use the IP Rights on a world-wide basis.

 

 

4.

If any capitalized term used in this Amendment Agreement is not defined in the
body of this Amendment Agreement, unless repugnant to the meaning or context
thereof, the same shall have the meaning attributed to them in the Service
Agreement.

 

5.

This Amendment Agreement shall be effective retrospectively from March 23, 2012.

 

6.

This Amendment Agreement shall modify the agreement and understanding set out in
the Service Agreement, as applicable, only to the limited extent set out herein.
Except as specifically and expressly amended by this Amendment Agreement, all
other provisions of the Service Agreement shall remain unchanged





5

 

--------------------------------------------------------------------------------

 



and in full force and effect and shall continue to remain applicable and binding
on the parties.

 

 

IN WITNESS WHEREOF, the parties have executed this Addendum to the Agreement as
of the day and year first above mentioned.

 

 

 

 

Digital Payments Processing Ltd. (“DPPL or Service Provider”)

My Mobile Payments Ltd. (“MMPL”)

Signature:

 

/s/ Harold Montgomery

 

 

Signature:

 

/s/ Shashank Joshi

Name and Designation:

 

Harold Montgomery

Chairman

Name and Designation:

 

Shashank Joshi

Director

Witness

Witness

Signature:

 

/s/ Craig A. Jessen

 

 

Signature:

 

/s/ Ranjeet Oak

 

Name: Craig A. Jessen

Name: Ranjeet Oak

 



6

 

--------------------------------------------------------------------------------